Opinion issued June 28, 
2010


In The
Court of 
Appeals
For 
The
First District 
of Texas




NO. 01-10-00403-CV




IN RE PECTEN ORIENT 
COMPANY F/K/A PECTEN ASH SHAM F/K/A PECTEN SYRIA PETROLEUM COMPANY, 
Relator




Original Proceeding on 
Petition for Writ of Mandamus




MEMORANDUM OPINION 
(1) 
By petition for writ of 
mandamus, relator, Pecten Orient Company f/k/a Pecten Ash Sham f/k/a Pecten 
Syria Petroleum Company, challenges the trial court's order denying Pecten's 
motion to dismiss for forum non conveniens. 
We deny the petition for writ 
of mandamus. 
Per Curiam 
Panel consists of Justices Alcala, Higley, and 
Massengale. 
1. The underlying case is Syrian-American Oil 
Corporation SA Plaintiff v. Pecten Orient Company f/k/a Pecten Ash Sham f/k/a 
Pecten Syria Petroleum Company and Syria Shell Petroleum Development, BV, 
No. 2007-67830 in the 190th Judicial District Court of Harris County, Texas, the 
Hon. Patricia J. Kerrigan, presiding.